Title: William Maury to James Madison, 17 September 1831
From: Maury, William
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    Liverpool
                                
                                 17 Sept. 1831
                            
                        
                        I send in the Ship which bears your < >, a hamper filled with soil, in which are planted as many
                            Strawberry runners as I could insert, & I have directed Capt. Garrick to give them in charge, either of Mr S
                            Mon<clure> of Petersburg or Richard Anderson of Richmond, either of whom I direct to forward to you—they are intended for
                            Mrs Madison’s garden, & are of the kind termed "Vi<cese>s Seedlings": having tried several modes I find Vic<ese> plan
                            the best; make the beds 3 feet wide, plant 2 rows in each at 2 feet distance in the row, each plant 18 inches apart—They
                            should be in a moist situation rather than otherwise, & not under the shade or drip of any trees—Vi<cese> also
                            remarks, that in August you should plant runners for new beds, but leave them in their temporary situation until the frost
                            has disappeared & then put them out where they are to fruit; I therefore should recommend their being left in the
                            hamper until Spring & then planted out; I give these directions presuming that the plants will < > out
                                alive.—
                        I think my Gardener mentioned that he placed in the hamper 6 or 8 plants of another sort, termed Wilmots
                            superb—They have a smaller, rounder leaf, thicker & of a darker Green. The fruit is very large & as like
                            an artificial strawberry as any thing can be, the first instances I recollect of such a sport of Dame Nature, to copy the
                            works of the artists in Derbyshire who saw Strawberries & many other fruits in their Native Spas–
                        Will you tell Mrs Madison, that I sent to our friend for the receipt to destroy worms, but the lady was at
                            that time & ever since has been in such a state of health as to preclude the visits even of myself; There was a
                            letter sent to Ann by her daughter & possibly it contained the receipe, but Mr. Myers informs me he has been
                            proved a Quack—Salt & Lime or a solution of them are good, but in pouring it too near my Box < edging> it
                            destroyed £5 worth, as well as the worms.
                        I will send to Mrs M some flower seeds this autumn, & if I can save it, some of the Lupinus
                            Mutabilis, the most beautiful of that tribe of plants which has ever been seen & possessing a perfume as strong
                            & fragrant as the Orange Flower; it also continues in Flower from June until the Frost—
                        I think I have said enough about the Garden; and I must now thank you for the flattering reception which you
                            gave to that young man my Father; I would have given much to have witnessed your meeting; eighty one and eighty five after
                            an interval of half a century or near it! What changes you must have seen & he witnessed! I have only received
                            one letter from him since his arrival—but from Ann we hear frequently & sorry am I to hear that the road from
                            Fredericksburg to Orange Court House remains in the state in which I left it—That to the Springs I was not disappointed
                            with her description of.
                        The Reform bill has at length passed the lower house, except the third reading which, as a matter of course
                            will be permitted on Monday next—This will cause the tug of war, but the Lords must pass it; & perhaps in 50
                            years, a bill similar to that proposed for the Peers in France, may pass for those gentlemen here, but it will require 25
                            years more before education be sufficiently diffused for a——(I hesitate tho one of them & proud of it)——Republic.
                        Next year I believe that we shall see your predictions verified as to the Corn Laws. I do not know whether
                            you recollect the conversation, but I do one evening when I was with you; you stated your firm conviction that they would
                            be changed to a fixed & moderate duty for the interest of the manufacturs. I agreed as to the policy, but
                            thought that the power of the Landed Interest was too great—now, however, I hope & believe that that interest
                            must succumb, & as you remarked the Landed Gentry might lay out their property in Parks & beautiful
                            Grounds & depend for food upon that Country which could furnish it cheapest—This indeed is the prevailing idea,
                            & that the extra taxes will be lightened next year by touching the funded interest—
                        As to the Tobacco duty, it is the wish of the present Government to lower it to 1/6 & they would I am
                            satisfied go to 1/. if the Government of the U: S: would reduce the duty upon the manufactures of this Country—Both in my
                            humble opinion would be benefited; Here, 30,000 in place of 15000 Hhds. would be consumed & with you a much larger
                            portion of British Goods at lower rates to the consumer; however, General Jacksons < men> are not thought of
                            here except as to the ridiculous exposé which I hope has in the change compensated for the deficiency in the Government
                            since he has been at the head of it.
                        As much to my astonishment as it would have been to yours, the late French Consul offered to me 2 months
                            since that situation, as Vice—I wrote, asking Col Aspinwalls opinion, who stated, that I should not in accepting violate
                            any right as Citizen of the United States—I accepted——Desiring my respectful compliments to Mrs Madison, believe me to be
                            yours truly
                        
                            
                                William Maury
                            
                        
                    